UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1198


PATRICK CHRISTIAN,

             Plaintiff - Appellant,

             v.

ATTORNEY GENERAL OF THE UNITED STATES,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00609-HEH)


Submitted: May 30, 2017                                           Decided: June 8, 2017


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patrick O. Christian appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971) and 42 U.S.C. § 1983 (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Christian v. Attorney Gen., No. 3:16-cv-00609-HEH (E.D. Va. Feb. 9, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2